— Judgment unanimously reversed on the law and new trial granted. Memorandum: In its charge to the jury, the trial court incorrectly defined reasonable doubt as a doubt "based entirely and absolutely on good sound substantial reason” and, on three occasions, stated that a juror who harbors doubt should be able to articulate a good reason for such doubt to his fellow jurors. Defendant objected to the charge as given, thereby preserving this issue for review. Because the charge as a whole failed to convey the proper standard to the jury, reversal is required (see, People v Phoenix, 148 AD2d 942, Iv denied 73 NY2d 1020; People v Jimenez, 147 AD2d 905, Iv denied 73 NY2d 978; People v Luis, 145 AD2d 960, Iv denied 73 NY2d 923; People v Price, 144 AD2d 1013, Iv denied 73 NY2d 895; People v Mitchell, 124 AD2d 977; People v La Rosa, 112 AD2d 954; People v Balian, 49 AD2d 94). We have examined the remaining issue raised by defendant and find it to be lacking in merit. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Grand Larceny, 4th Degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.